Title: To Thomas Jefferson from Edward A. Turpin, 14 December 1825
From: Turpin, Edward A.
To: Jefferson, Thomas


Sir
St Francisville—Louisiana
Dec. 14. 1825
Aware of the trouble frequently imposed on you in receiving and attending to communications, I should not now myself do it were it not for the peculiar nature of the subject, always interesting to you, and I may hope particularly so in This State—the advancement of Literature—.The Legislature at its last session made an endowment of $6600 per annum for the establishment of a college; of which Col. C. Woodruff is appointed a trustee, and at whose request I have undertaken to solicit of you a plan of the buildings—Constitution & Bye Laws of the University of Virginia and any farther information it may be agreeable to you to communicate—directed to Col. Woodruff or myself at this place—I left my father’s in K.Y about a month since with a view to establish myself here in the practice of my Profession—The LawI can not conclude without recurrence to the politeness and hospitality extended to me two years since at Monticello and desiring you to express my best wishes and respects to your family—Permit me sir with the warmest feeling of esteem and attachment to subscribe myselfYour kinsmanEd. A. Turpin